MONTHLY SERVICER'S CERTIFICATE CARMAX BUSINESS SERVICES, LLC CARMAX AUTO OWNER TRUST SERIES 2007-3 Collection Period 09/06/07-09/30/07 Determination Date 10/09/2007 Distribution Date 10/15/2007 Pool Balance 1 . Pool Balance on the close of the last day of the preceding Collection Period $ 500,000,011.04 2 . Collections allocable to Principal $ 13,285,029.06 3 . Purchase Amount allocable to Principal $ 0.00 4 . Defaulted Receivables $ 0.00 5 . Pool Balance on the close of the last day of the related Collection Period $ 486,714,981.98 (Ln1 - Ln2 - Ln3 - Ln4) 6 . Initial Pool Balance $ 500,000,011.04 Beginning End 7 . Note Balances of Period of Period a. Class A-1 Note Balance $ 100,000,000.00 $ 85,419,378.28 b. Class A-2a Note Balance $ 73,000,000.00 $ 73,000,000.00 c. Class A-2b Floating Rate Note Balance $ 73,000,000.00 $ 73,000,000.00 d. Class A-3a Note Balance $ 61,350,000.00 $ 61,350,000.00 e. Class A-3b Floating Rate NoteBalance $ 70,650,000.00 $ 70,650,000.00 f. Class A-4 Note Balance $ 90,750,000.00 $ 90,750,000.00 g. Class B Note Balance $ 20,000,000.00 $ 20,000,000.00 h. Class C Note Balance $ 11,250,000.00 $ 11,250,000.00 i. Note Balance (sum a - h) $ 500,000,000.00 $ 485,419,378.28 8 . Pool Factors a. Class A-1 Note Pool Factor 1.0000000 0.8541938 b. Class A-2a Note Pool Factor 1.0000000 1.0000000 c. Class A-2b Floating Rate Note Pool Factor 1.0000000 1.0000000 d. Class A-3a Note Pool Factor 1.0000000 1.0000000 e. Class A-3b Floating Rate Note Pool Factor 1.0000000 1.0000000 f. Class A-4 Note Pool Factor 1.0000000 1.0000000 g. Class B Note Pool Factor 1.0000000 1.0000000 h. Class C Note Pool Factor 1.0000000 1.0000000 i. Note Pool Factor 1.0000000 0.9708388 9 . Overcollateralization Target Amount $ 5,597,222.29 10 . Current overcollateralization amount (Pool Balance - Note Balance) $ 1,295,603.70 11 . Weighted Average Coupon % 10.46% 12 . Weighted Average Original Term months 63.35 13 . Weighted Average Remaining Term months 57.26 14 . 1-Month LIBOR for the accrual period ending 10/15/07 5.50250% 15 . Note Rate applicable to the Class A-2b notes for the accrual period ending 10/15/07 5.80250% 16 . Note Rate applicable to the Class A-3b notes for the accrual period ending 10/15/07 5.90250% Collections 17 . Finance Charges: a. Collections allocable to Finance Charge $ 3,639,997.05 b. Liquidation Proceeds allocable to Finance Charge $ 0.00 c. Purchase Amount allocable to Finance Charge $ 0.00 d. Available Finance Charge Collections (sum a - c) $ 3,639,997.05 18 . Principal: a. Collections allocable to Principal $ 13,285,029.06 b. Liquidation Proceeds allocable to Principal $ 0.00 c. Purchase Amount allocable to Principal $ 0.00 d. Available Principal Collections (sum a - c) $ 13,285,029.06 19 . Total Finance Charge and Principal Collections (17d+ 18d) $ 16,925,026.11 20 . Interest Income from Collection Account $ 19,168.95 21 . Simple Interest Advances $ 0.00 22 . Net Swap Receipts $ 81,194.63 23 . Swap Termination Payment Amounts received from Swap Counterparty $ 0.00 24 . Available Collections (Ln19 + 20 + 21 + 22 + 23) $ 17,025,389.69 Available Funds 25 . Available Collections $ 17,025,389.69 26 . Reserve Account Draw Amount $ 0.00 27 . Available Funds $ 17,025,389.69 Application of Available Funds 28 . Total Servicing Fee a. Monthly Servicing Fee $ 416,666.68 b. Amount Unpaid from Prior Months $ 0.00 c. Amount Paid $ 416,666.68 d. Shortfall Amount (a + b - c) $ 0.00 29 . Unreimbursed Servicer Advances $ 0.00 30 . Monthly Net Swap Payment Amount $ 0.00 31 . Senior Swap Termination Payment Amount $ 0.00 32 . Class A Noteholder Interest Amounts a. Class A-1 Monthly Interest $ 421,673.06 b. Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 d. Total Class A-1 Note Interest (sum a - c) $ 421,673.06 e. Class A-2a Monthly Interest $ 274,682.78 f. Additional Note Interest related to Class A-2a Monthly Interest $ 0.00 g. Interest Due on Additional Note Interest related to Class A-2a Monthly Interest $ 0.00 h. Total Class A-2a Note Interest (sum e-g) $ 274,682.78 i. Class A-2b Monthly Interest $ 305,920.69 j. Additional Note Interest related to Class A-2b Monthly $ 0.00 k. Interest Due on Additional Note Interest related to Class A-2b Monthly Interest $ 0.00 l. Total Class A-2b Note Interest (sum i-k) $ 305,920.69 m. Class A-3a Monthly Interest $ 229,960.25 n. Additional Note Interest related to Class A-3a Monthly Interest $ 0.00 o. Interest Due on Additional Note Interest related to Class A-3a Monthly Interest $ 0.00 p. Total Class A-3a Note Interest (sum m-o) $ 229,960.25 q. Class A-3b Monthly Interest $ 301,175.06 r. Additional Note Interest related to Class A-3b Monthly Interest $ 0.00 s. Interest Due on Additional Note Interest related to Class A-3b Monthly Interest $ 0.00 t. Total Class A-3b Note Interest (sum q-s) $ 301,175.06 u. Class A-4 Monthly Interest $ 348,681.67 v. Additional Note Interest related to Class A-4 Monthly Interest $ 0.00 w. Interest Due on Additional Note Interest related to Class A-4 Monthly Interest $ 0.00 x. Total Class A-4 Note Interest (sum u-w) $ 348,681.67 33 . Priority Principal Distributable Amount $ 0.00 34 . Class B Noteholder Interest Amount a. Class B Monthly Interest $ 88,400.00 b. Additional Note Interest related to Class B Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class B Monthly Interest $ 0.00 d. Total Class B Note Interest (sum a-c) $ 88,400.00 35 . Secondary Principal Distributable Amount $ 2,035,018.02 36 . Class C Noteholder Interest Amount a. Class C Monthly Interest $ 61,587.50 b. Additional Note Interest related to Class C Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class C Monthly Interest $ 0.00 d. Total Class C Note Interest (sum a-c) $ 61,587.50 37 . Required Payment Amount (Ln 28 + (sum of Ln30 through Ln 36)) $ 4,483,765.71 38 . Reserve Account Deficiency $ 0.00 39 . Regular Principal Distributable Amount $ 16,847,222.29 40 . Successor Servicer Transition Costs and Additional Servicing Fee, if any $ 0.00 41 . Subordinate Swap Termination Payment Amount $ 0.00 Collection Account Activity 42 . Deposits a. Total Daily Deposits of Finance Charge Collections $ 3,639,997.05 b. Total Daily Deposits of Principal Collections $ 13,285,029.06 c. Withdrawal from Reserve Account $ 0.00 d. Interest Income $ 19,168.95 e. Net Swap Receipt $ 81,194.63 f. Swap Termination Payment Amounts received from Swap Counterparty $ 0.00 g. Total Deposits to Collection Account (sum a - f) $ 17,025,389.69 43 . Withdrawals a. Servicing Fee and Unreimbursed Servicer Advances $ 416,666.68 b. Monthly Net Swap Payment Amount $ 0.00 c. Swap Termination Payment Amounts owed to Swap Counterparty $ 0.00 d. Deposit to Note Payment Account for Monthly Note Interest/Principal $ 16,608,723.01 e. Deposit to Reserve Account $ 0.00 f. Excess Collections (Deposit to Certificate Payment Account for payment to Certificateholder) $ 0.00 g. Total Withdrawals from Collection Account (sum a - f) $ 17,025,389.69 Note Payment Account Activity 44 . Deposits a. Class A-1 Interest Distribution $ 421,673.06 b. Class A-2a Interest Distribution $ 274,682.78 c. Class A-2b Interest Distribution $ 305,920.69 d. Class A-3a Interest Distribution $ 229,960.25 e. Class A-3b Interest Distribution $ 301,175.06 f. Class A-4 Interest Distribution $ 348,681.67 g. Class B Interest Distribution $ 88,400.00 h. Class C Interest Distribution $ 61,587.50 i. Class A-1 Principal Distribution $ 14,580,621.72 j. Class A-2a Principal Distribution $ 0.00 k. Class A-2b Principal Distribution $ 0.00 l. Class A-3a Principal Distribution $ 0.00 m. Class A-3b Principal Distribution $ 0.00 n. Class A-4 Principal Distribution $ 0.00 o. Class B Principal Distribution $ 0.00 p. Class C Principal Distribution $ 0.00 q. Total Deposits to Note Payment Account (sum a - p) $ 16,612,702.73 45 . Withdrawals a. Class A-1 Distribution $ 15,002,294.78 b. Class A-2a Distribution $ 274,682.78 c. Class A-2b Distribution $ 305,920.69 d. Class A-3a Distribution $ 229,960.25 e. Class A-3b Distribution $ 301,175.06 f. Class A-4 Distribution $ 348,681.67 g. Class B Distribution $ 88,400.00 h. Class C Distribution $ 61,587.50 i. Total Withdrawals from Note Payment Account (sum a - h) $ 16,612,702.73 Certificate Payment Account Activity 46 . Deposits a. Excess Funds $ 0.00 b. Reserve Account surplus (Ln 56) $ 0.00 c. Total Deposits to Certificate Payment Account (sum a - b) $ 0.00 47 . Withdrawals a. Certificateholder Distribution $ 0.00 b. Total Withdrawals from Certificate Payment Account $ 0.00 Required Reserve Account Amount 48 . Lesser of: (a or b) a. $2,500,000.00 $ 2,500,000.00 b. Note Balance $ 485,419,378.28 49 . Required Reserve Account Amount $ 2,500,000.00 Reserve Account Reconciliation 50 . Beginning Balance (as of end of preceding Distribution Date) $ 2,500,000.00 51 . Investment Earnings $ 3,979.72 52 . Reserve Account Draw Amount $ 0.00 53 . Reserve Account Amount (Ln 50+ Ln 51- Ln 52) $ 2,503,979.72 54 . Deposit from Available Funds (Ln 43e) $ 0.00 55 . If Reserve Account Balance exceeds Required Reserve Account Amount, payment to a. theNote Payment Account for the payment of principal to the extent of any unfunded Regular Principal Distribution Amount; $ 3,979.72 b. any Successor Servicer for the payment of any unfunded Transition Costs and Additional Servicing Fee; and $ 0.00 c. the Swap Counterparty for the payment of any unfunded Subordinate Swap Termination Payment Amount $ 0.00 56 . Payment to Certificateholder if Reserve Account Balance exceeds Required Reserve Account Amount and to the extent no unfunded amounts described in Ln 55 exist $ 0.00 57 . Ending Balance (Ln53 + Ln54 - Ln55 - Ln56) $ 2,500,000.00 58 . Reserve Account Deficiency (Ln49 - Ln57) $ 0.00 Instructions to the Trustee 59 . Amount to be deposited from the Reserve Account into the Collection Account $ 0.00 60 . Amount to be paid to Servicer from the Collection Account $ 416,666.68 61 . Amount to be paid to the Swap Counterparty from the Collection Account $ 0.00 62 . Amount to be deposited from the Collection Account into the Note Payment Account $ 16,608,723.01 63 . Amount to be deposited from the Collection Account into the Certificate Payment Account $ 0.00 64 . Amount to be deposited from the Collection Account into the Reserve Account $ 0.00 65 . Amount to be deposited from the Reserve Account, if Reserve Account Balance exceeds Required Reserve Account Amount, into a. the Note Payment Account for any unfunded Regular Principal Distributable Amount $ 3,979.72 b. the Certificate Payment Account for payment to the Certificateholder, if no unfunded Regular Principal distributable amount exists $ 0.00 66 . Amount to be paid to Class A-1 Noteholders from the Note Payment Account $ 15,002,294.78 67 . Amount to be paid to Class A-2a Noteholders from the Note Payment Account $ 274,682.78 68 . Amount to be paid to Class A-2b Noteholders from the Note Payment Account $ 305,920.69 69 . Amount to be paid to Class A-3a Noteholders from the Note Payment Account $ 229,960.25 70 . Amount to be paid to Class A-3b Noteholders from the Note Payment Account $ 301,175.06 71 . Amount to be paid to Class A-4 Noteholders from the Note Payment Account $ 348,681.67 72 . Amount to be paid to Class B Noteholders from the Note Payment Account $ 88,400.00 73 . Amount to be paid to Class C Noteholders from the Note Payment Account $ 61,587.50 74 . Amount to be paid to Certificateholders from the Certificate Payment Account with respect to Excess Collections and Reserve Account surplus $ 0.00 Net Loss and Delinquency Activity 75 . Net Losses with respect to preceding Collection Period $ 0.00 76 . Cumulative Net Losses $ 0.00 77 . Cumulative Net Loss Percentage 0.0000% 78 . Delinquency Analysis Number of Principal Loans Balance a. 31 to 60 days past due 237 $ 2,911,142.36 b. 61 to 90 days past due 4 $ 66,015.82 c. 91 or more days past due 0 $ 0.00 d. Total (sum a - c) 241 2,977,158.18 IN WITNESS WHEREOF, the undersigned has duly executed this certificate on October 9, 2007. CARMAX BUSINESS SERVICES, LLC As Servicer By: /s/ Keith D. Browning Name: Keith D. Browning Title: Executive Vice President and Chief Financial Officer
